Citation Nr: 0907211	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for exercise-induced 
asthma.

2.  Entitlement to service connection for allergic rhinitis.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to 
October 1993, and from June 2004 to November 2005.  He also 
had multiple periods of active duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran was not found to have exercise-induced asthma 
on examination for entrance onto his second period of active 
duty.

2.  Chronic exercise-induced asthma was present during the 
Veteran's second period of active duty; it did not clearly 
and unmistakably undergo no chronic increase in severity as a 
result of the second period of active duty.

3.  The Veteran's allergic rhinitis is seasonal and subsides 
without residuals in the absence of the allergens.


CONCLUSIONS OF LAW

1.  Exercise-induced asthma was incurred in active duty.  38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  Allergic rhinitis was not incurred in or aggravated by 
active duty or active duty for training.  38 U.S.C.A. § 101, 
106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.380 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim for service connection for exercise-
induced asthma.  In addition, the evidence currently of 
record is sufficient to substantiate this claim.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A or 38 C.F.R. § 3.159.

With respect to the allergic rhinitis claim, the record 
reflects that the RO provided the Veteran with the notice 
required under the VCAA, to include notice with respect to 
the effective-date and disability-rating elements of the 
claim, by letter mailed in May 2006, prior to its initial 
adjudication of the claim.  

The Board also notes that the Veteran has been afforded an 
appropriate VA examination and service treatment records and 
pertinent VA and private medical records have been obtained.  
The Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131; 38 C.F.R. §§ 3.6, 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Seasonal and other acute allergic manifestations subsiding on 
the absence or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  
38 C.F.R. § 3.380.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

The Veteran contends that he is entitled to service 
connection for allergic rhinitis and exercise-induced asthma 
because they were aggravated by his second period of active 
duty.  

The record of a private medical examination in June 2003 
indicates that the Veteran experienced allergies, exercise-
induced asthma, and gagging while running.  

The Veteran's service treatment records include a report of 
medical history dated in February 2003, prior to his second 
period of active duty.  It shows that the Veteran reported 
that he had asthma or a breathing problem related to 
exercise, and that he used Advair for his exercise-induced 
asthma, which produces mucous.  In May 2004 the Veteran 
indicated on an initial medical review that he took allergy 
medication.  Records from his service in Iraq do not contain 
any complaints or notations of either of these conditions.  
On a post-deployment questionnaire, the Veteran indicated 
that he developed a chronic cough, runny nose, fever, and 
weakness during deployment, but he did not indicate whether 
these symptoms were related to or represented a worsening of 
his pre-service asthma and allergies.

During a VA examination in January 2006, the Veteran told the 
examiner that he was diagnosed with exercise-induced asthma 
in the year 2003 while he was in the reserves.  He had 
difficulty breathing and gagging during running.  The Veteran 
took Albuteral and Advair at the time, but he stopped taking 
the medication two years prior to the exam.  The Veteran 
reported that he still experienced the same symptoms of 
mucous and coughing, but he does not take any medication 
prior to running.  An examination revealed that the lungs 
were normal with no wheezing.  There was no evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or restrictive disease.  A pulmonary function 
test revealed normal spirometry values and normal diffusion 
capacities.  The examiner concluded by diagnosing the Veteran 
with probable exercise-induced asthma.  The Veteran also 
discussed his allergic rhinitis with the examiner.  The 
Veteran reported seasonal allergies in the spring and summer 
for the past 2 to 3 years.  He stated that he was not 
currently on any medication, but that he takes Claritin and 
Flonase when he experiences allergies.  The examiner 
diagnosed the Veteran with allergic rhinitis, stable.

After service, private medical records from 2006 reveal that 
the Veteran reported a history of allergies and asthma 
symptoms when running.  These reports note asthma and 
allergic rhinitis but do not discuss these conditions in 
relation to the Veteran's active service in 2004 and 2005.

Post-service VA outpatient records likewise indicate that the 
Veteran received treatment and medication for asthma and 
allergic rhinitis.

The record does not reflect that asthma was found on 
examination for entrance onto the second period of active 
duty in June 2004.  The Veteran contends that this condition 
increased in severity as a result of his second period of 
active duty.  While the evidence clearly and unmistakably 
establishes that the condition existed prior to the second 
period of active duty, it does not clearly and unmistakably 
establish that the disability did not increase in severity as 
a result of the second period of active duty.  Therefore, the 
presumption of soundness has not been rebutted, and the 
Veteran is entitled to service connection for this 
disability.

The record reflects that the Veteran's allergic rhinitis is 
seasonal in nature.  It subsides in the absence of the 
allergens.  Therefore, it is not considered a chronic disease 
for which service connection may be granted.  


ORDER

Entitlement to service connection for exercise-induced asthma 
is granted.

Entitlement to service connection for allergic rhinitis is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


